DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aragon (US 2020/0097738 to Aragon et al).
	Regarding claim 1, Aragon discloses a device (computer system 100) for collecting photos (video footage) of a field surface feature (an object) (Aragon, fig. 1A, Abstract), comprising:
a motion camera (video camera 103), a pan-tilt (rotation base for video camera 103), and a movable carrier (vehicle), wherein the motion camera is fixed (mounted) to the movable carrier by using the pan-tilt (Aragon, fig. 1A, par [0031], wherein video camera 103 is mounted to the vehicle and rotates automatically or manually), and when the movable carrier (vehicle) is in a driving process, the motion camera regularly takes a clear and measurable surface feature photo (video footage), to obtain a set of 
Regarding claim 2, Aragon discloses aforementioned limitations of the parent claim. Additionally, Aragon discloses the movable carrier is a vehicle (vehicle), there are at least two motion cameras (any number of video camera 103), the motion cameras are fixed to inner side surfaces (inner side surfaces) of window glass of the vehicle, and photographing angles of view of every two motion cameras are different (Aragon, fig. 1A, par [0031], abstract, wherein there are a plurality of video cameras 103 in the vehicle for capturing different views surround the vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aragon (US 2020/0097738 to Aragon et al) in view of Watanabe (US 2018/0330509 to Watanabe).
Regarding claim 3, Aragon discloses aforementioned limitations of the parent claim. Additionally, Aragon discloses an information measurement and calculation claim 1) for a field surface feature (an object), comprising the following steps:
assembling the photo collection device according to claim 1 (see claim 1 above), and measuring a height h (camera height) of the motion camera (video camera 103) from the ground (Aragon, figs. 1A, 18, par [0070, 0142], abstract, wherein camera height above ground plane is obtained);
taking, by the motion camera (video camera 103), a photo (video footage) of a surface feature (an object) based on preset parameters (vehicle parameters) in a moving process of the movable carrier (vehicle) (Aragon, claim 6, par [0006, 0106], abstract, fig. 13, wherein video camera 103 captures video footage of an object based on vehicle parameters).
However, Aragon does not disclose:
calculating height H of the surface feature;
calculating a width W of the surface feature; and
classifying obtained photos, and summarizing information.
On the other hand, in the same endeavor, Watanabe discloses:
calculating height H of the surface feature (object height) (Watanabe, figs. 16-17);
calculating a width W of the surface feature (object width) (Watanabe, figs. 16-17); and
classifying obtained photos (image data with object type), and summarizing information (image data with object category) (Watanabe, figs. 16-17, par [0127-0135], 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Watanabe into the device by Aragon so as to achieve the invention as claimed because such incorporation results in stable and accurate object tracking (Watanabe, par [0238]).
Regarding claim 4, Aragon discloses aforementioned limitations of the parent claim. Additionally, Aragon discloses an information measurement and calculation method (method corresponding to claims 1 and 2) for a land surface feature (an object), comprising the following steps:
assembling the photo collection device according to claim 2 (see claims 1 and 2 above), and measuring a height h (camera height) of the motion camera (video camera 103) from the ground (Aragon, figs. 1A, 18, par [0070, 0142], abstract, wherein camera height above ground plane is obtained);
taking, by the motion camera (video camera 103), a photo (video footage) of a surface feature (an object) based on preset parameters (vehicle parameters) in a moving process of the movable carrier (vehicle) (Aragon, claim 6, par [0006, 0106], abstract, figs. 1A, 18, wherein video camera 103 captures video footage of an object based on vehicle parameters).
However, Aragon does not disclose:
calculating height H of the surface feature;
calculating a width W of the surface feature; and
classifying obtained photos, and summarizing information.

calculating height H of the surface feature (object height) (Watanabe, figs. 16-17);
calculating a width W of the surface feature (object width) (Watanabe, figs. 16-17); and
classifying obtained photos (image data with object type), and summarizing information (image data with object category) (Watanabe, figs. 16-17, par [0127-0135], wherein image data with object type is classified and image data with object category is summarized).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Watanabe into the device by Aragon so as to achieve the invention as claimed because such incorporation results in stable and accurate object tracking (Watanabe, par [0238]).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 6, the prior art of neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “when the height H of the surface feature is calculated, a calculation formula is as follows: H =((b* A)/ a) + h - s * tan(θ/2) , wherein a is a height of a photo, A is a frame height of actual photographing, b is a height of a photographed part of a surface feature on the photo, s 
Regarding claims 7 and 8, the prior art of neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “when the width W of the surface feature is calculated, a calculation formula is as follows: W = 2 * w/c * s * tan(σ/2) , wherein c is a height of a photo, w is a width of a surface feature on the photo, s is a distance between the motion camera and the surface feature, and is σ horizontal field of view of the motion camera.”
Regarding claims 9-10, the claims are objected as being dependent on claim 5 or 6.
Regarding claims 11-12, the claims are objected as being dependent on claim 7 or 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2015/0339533) discloses a method and an apparatus for detecting a target object in a blind area of a vehicle.
Oba (US 2020/0183411) discloses safer vehicle control can be performed, even when a failure occurs in a compound eye camera.
Rieger et al (US 8,744, 680) discloses a method for determining a vehicle body movement of a vehicle body of a vehicle using a camera arranged on the vehicle.
Yoshida et al (US 2011/0134037) discloses the mobile measuring apparatus 200 (see fig. 2).
Corcoran (US 2018/0330175) discloses systems and methods for monitoring activity in a region surrounding a boundary or border.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/TUAN H LE/Examiner, Art Unit 2697 


                                                                                                                                                                                                       /LIN YE/Supervisory Patent Examiner, Art Unit 2697